Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (2015/0007439).
The device as claimed is disclosed by Todd with a mask size gauge 4 for selecting a size of a mask in accordance with a distance in a height direction between an upper reference part 48 in an upper portion of a face of a wearer, and a lower reference part 40B in a lower portion, the mask size gauge comprising: a reference position indicating portion 56 indicating that the reference position indicating portion is to be placed at a height position of the upper reference part on an outer lateral side of an eye of the wearer; and a size indicating portion 60B that is located at a position which is closer to a middle of the face than the reference position indicating portion, and that indicates the size of the mask according to a height position of the lower reference part.
With respect to claim 2 Todd discloses the upper reference part is one of an eye inner corner, eye outer corner, center of a pupil in a front view, and eyebrow of the wearer (fig.1).
With respect to claim 3 Todd discloses the lower reference part is one of a mentolabial sulcus, lower end of a chin, front end of the chin, superior lip, inferior lip, boundary between the superior and inferior lips, and phitrum of the wearer (fig.1).
With respect to claim 10 Todd discloses a mask size gauge 4 for selecting a size of a mask in accordance with a distance in a height direction between an upper reference part 48 in an upper portion of a face of a wearer, and a lower reference part 40B in a lower portion, the mask size gauge comprising: a size indicating portion 60 that indicates the size of the mask according to a height position of the upper reference part 56 in an outer lateral side of an eye of the wearer; and a reference position indicating portion indicating that the reference position indicating portion 60 is to be placed at a position which is closer to a middle of the face than the size indicating portion, and at a height position of the lower reference part.
With respect to claim 11 Todd discloses the upper reference part is one of an eye inner corner, eye outer corner, center of a pupil in a front view, and eyebrow of the wearer (fig.1).
With respect to claim 12 Todd discloses the lower reference part is one of a mentolabial sulcus, lower end of a chin, front end of the chin, superior lip, inferior lip, boundary between the superior and inferior lips, and phitrum of the wearer (fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (2015/0007439) in view of official notice.
The device as claimed is disclosed by Todd as stated in the rejection recited above for claims 1-3 and 10-12, but lacks the various shapes claimed of the overall shape of the gauge.  Official notice is taken that various shaped gauges are old and well known such as trapezoids with oblique sides as well as L shaped gauges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gauge of Todd to any old and well known shape, such as, an oblique side portion that, in a posture during use of the mask size gauge, connects the reference position indicating portion and the size indicating portion is formed (claims 4 or 13), a trapezoidal shape having a vertical side portion that is opposed to the oblique side portion, and horizontal side portions that are formed in upper and lower edges, respectively (claims 5 or 14), an outer oblique side portion that is parallel to the oblique side portion is formed as a side that is opposed to the oblique side portion (claims 6 or 15), a vertical side portion and a horizontal side portion are formed, the vertical side portion, in a posture during use of the mask size gauge, extending toward a lower side from the reference position indicating portion corresponding to the upper reference part, the horizontal side portion extending from a lower end of the vertical side portion toward an upper position of the size indicating portion corresponding to the lower reference part (claims 7 or 16) lacking some unexpected result of changing the shape.
Claim(s) 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (2015/0007439) in view of Masley et al (8,176,647).
The device as claimed is disclosed by Todd as stated in the rejection recited above for claims 1-3 and 10-12, but lacks an instruction indicating portion that indicates a manner of use of the mask size gauge is disposed between the reference position indicating portion and the size indicating portion.
Masley et al teaches using  an instruction indicating portion (fig.3) that indicates how to use the gauge.  Therefore, with respect to claims 8 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add instructions on the face of the gauge of Todd as taught by Masley et al to indicate to the user how the gauge is to be used.
With respect to claims 9 and 18 the combination of Todd in view of Masley et al discloses the instruction indicating portion includes a sequence indication of a procedure indicating that the reference position indicating portion is placed at the height position of the upper reference part of the wearer, and thereafter the size of the mask that is indicated by the size indicating portion according to the height position of the lower reference part of the wearer is read (the printed instructions would indicate how the device of Todd is to be used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855